                  IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA


                                   ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                   Criminal No.; 1:19-MJ- {0&
                                                           Misdemeanor



JORDAN K. LEACH,                                           Court Date: April 22,2019

                      Defendant.



                                  CRIMINAL INFORMATION


                        (COUNT I - Class A Misdemeanor-6677438)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about February 18, 2019, at Marine Corps Base, Quantico, Virginia within the

special maritime and territorial jurisdiction of the United States in the Eastem District of

Virginia, the defendant, JORDAN K. LEACH, did unlawfully operate a motor vehicle while

under the influence of alcohol.


(Violation of Title 18, United States Code, Section 13, assimilating Virginia Code, Section
 18.2-266(ii), 1950, as amended)


                                                    Respectfully Submitted,

                                                    G. Zachary Terwilliger
                                                    United States Attorney


                                                    Evan P. Clark
                                                    Special Assistant United States Attomey
